—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered October 16, 1998, which revoked defendant’s probation and imposed a sentence of imprisonment.
In February 1997, defendant was placed on five years’ probation following his plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree. Thereafter, on January 15, 1998, a violation of probation petition was filed charging defendant with violating certain of the terms of his probation by, inter alia, testing positive for cocaine use and failing to comply with mandated substance abuse treatment. In February 1998, defendant admitted violating his probation, but sentencing was adjourned with the specific proviso that defendant complete an in-patient rehabilitation program or be sentenced to State prison. Defendant failed to complete this program and County Court ultimately resentenced him to a prison term of 2 to 6 years. Although defendant challenges this sentence as being unduly harsh and excessive, we find no evidence of extraordinary circumstances warranting our intervention in the interest of justice (see, People v Dalton, 247 AD2d 656).
Mikoll, J. P., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.